Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 5 AND 13 are objected to because of the following informalities: Claims 5 and 13 have a punctuation error. Please amend claims to include a period.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 contains a typo. The claim recites “the method comprising, the method comprising. . .” Appropriate correction is required.

	
Response to Amendment
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejections set forth in the previous Office Action. The rejection has been maintained. See below.
	Applicant’s amendments to the claims are sufficient to overcome the prior art rejections set forth in the previous Office Action. Upon further search and consideration and review of the he prior art of record, the examiner concludes that the closest prior art of record does not teach or make obvious the claim as a whole. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1, 2, 4-8, 16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method and system; therefore, the claims pass step 1 of the eligibility analysis.  Note, see rejection regard claims 9-15 direct to a computer program product below. Because the claim does not pass step 1 of the eligibility analysis, the claims are rejected separately. 
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (a fundamental economic activity of managing assets) and/or a mental process that can be performed in the human mind.  Using claim 1 as a representative example that is applicable to claim 16 (and claim 9 if amended to become statutory), the abstract idea is defined by the elements of:
defining, a record of an asset object for receiving usage data of the asset, wherein the usage data is generated based on usage associated with activities of the asset; 
configuring, a task relating to maintenance of the asset based on a pre-configured schedule of service appointments, wherein the task is dependent on the usage data; 
receiving, the usage data generated based on usage for storing in the record of the asset object;
analyzing, the usage data stored in the record of the asset object for determining applicability of the task or changes in the task for amending the pre-configured schedule to create a re-configured schedule of service appointments due to usage of the asset based on one or more thresholds of usage, wherein amending the preconfigured schedule of service appointments comprises:
 generating a work order associated with the record of the asset, the work order comprising a work type and one or more line items corresponding to the task; and when the work order associated with the record of the asset is generated, changing the preconfigured schedule of service appointments to include the task in an earlier or later service appointment of the re-configured schedule of service appointments; and providing, to a user, a alert of a change to the preconfigured schedule of service appointments, displaying the record of the asset, wherein the display includes a listing of work orders associated with the asset, the listing including the work order and a suggested date of a service maintenance for the work type due to the usage data generated based on usage.
The above limitations are reciting a method of organizing human activity because the claim is reciting concepts relating to the managing the maintenance schedules of assets. MPEP 2106.04. Specifically, the claim relates to the managing of asset maintenance schedules in order to mitigate business risks. 
Additionally, the claimed steps can be performed mentally by a person.  A person can mentally identify create a list of assets, monitor asset usage, record asset usage data in the created list, configure maintenance tasks based on a schedule and usage data, receiving usage data and analyze the data to determine whether adjustments need to be made and creating work order that are to be provided to users based on the analysis of usage and schedules. These limitations amount to a mental process that has been practiced by service technicians for years. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
The additional elements of claims 1 and 16 amount to:
a server comprising an application platform for creating webpages for communication with an app hosted by a mobile device; sensing devices in communication with the server; mobile alerts created by the application platform that creates a webpage comprising a user interface display; and executable code stored in memory, wherein the code, when executed by the one or more processors, causes the one or more processors to perform the claimed steps.

With respect to the use of a server comprising an application platform for creating webpages for communication with an app hosted by a mobile device (for display for UI) and executable code stored in the memory, the claim is simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application, see MPEP 2106.05(f). Thus, the server and executable code for performing the steps of the abstract idea can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. The application platform comprising the user interface represents mere data output (providing mobile alerts displaying record of asset including listing of work order and suggested date for maintenance) and is recited at a high level of generality. This is merely a nominal or tangential addition to the claim. With respect to the sensing devices that collect usage data, the examiner considers this to be a link to generic computing technology, as this is simply an instruction to gather usage data using generic sensors (link to particular technological environment). Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation to computer implementation (servers, sensing devices and computer program product, etc.) does not amount to more than simply instructing one to practice the abstract idea by using a computing device with a processor and memory, etc., to perform steps that define the abstract idea. This does not provide significantly more to the claim, see MPEP 2106.05(f). The rationale set forth 
For claims 4, 5, 6, 13, 15, 12, 17, the recitations are a further attempt to link the execution of the abstract idea to computer implementation.  For the same reasons as set forth in the independent claims, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For the rest of the dependent claims, what is claimed simply further defines the same abstract idea that was set forth for claims 1 and 16.  Nothing additional is claimed that is not part of the abstract idea. Therefore, the claims noted above are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that has not been integrated into a practical application and that does not recite significantly more.
Regarding Claims 9-15, directed to a “computer program product”: When the broadest reasonable interpretation of a claim covers a signal per se (e.g., when the specification does not expressly limit the computer readable media to non-transitory media), the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 See also “Subject Matter Eligibility of Computer Readable Media,” Notice of the Director, Jan. 26, 2010 (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).  
Under the broadest reasonable interpretation, the claimed computer program product includes transitory propagating signals per se, and is therefore rejected as non-statutory. Additionally, recitation to a “tangible” program product is not excluding mediums such as signals or carrier waves.   Note, a claim drawn to such a storage device that covers transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non- transitory" to the claim. Cf. Animals - Patentability, 1077 OJf Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. 
Response to Arguments

Applicant’s arguments have been carefully considered and are responded to herein. In the remarks, Applicant specifically addresses the following:
35 USC 101:
Applicant argues that the claim is eligible under 101 because “Claim 1 recites a practical application and includes meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.” Applicant points to the server comprising an application platform for creating webpages for communication with an app hosted by a mobile 
The examiner respectfully disagrees. The application platform comprising the user interface represents mere data output (providing mobile alerts displaying record of asset including listing of work order and suggested date for maintenance) and is recited at a high level of generality. This is merely a nominal or tangential addition to the claim.
Additionally, Applicant points to Example 21, claim 2 to support eligibility. The examiner respectfully disagrees with Applicant’s comparison. As noted in the May 2016 Update:

    PNG
    media_image1.png
    240
    678
    media_image1.png
    Greyscale

Thus, the examples are not to be used as a basis for a decision regarding subject matter eligibility. Nevertheless, the examiner asserts that example 21, specifically claim 2 supports the examiners position of ineligibility. As noted on Pages 4-5 of the July 2015 Update Appendix 1: “The claim recites the additional limitations of using a transmission server with a microprocessor and a memory to store subscriber preferences, transmitting a stock quote alert from the transmission server over a data channel to a wireless device, and providing a stock viewer application that causes the stock quote alert to display on the subscriber computer and enables a connection from the subscriber computer to the data source over the Internet when the subscriber computer comes online. The claimed invention addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables ‐centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. These limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application. Therefore, the claim recites patent eligible subject matter.”
Unlike example 21, claim 2, Applicant's claims do not further recite additional limitations that add more than generally linking the abstract idea to a computerized system. Moreover, Applicant has not provided any arguments demonstrating that like example 21, claim 2, Applicant’s claims demonstrate a technologically rooted solution to an Internet-centric problem. In fact, rather than describing technologically rooted solutions, Applicant’s arguments do not identify any technologic problem or solution. Instead, Applicant just sets forth general assertions that a solution has been claimed.  Therefore, Applicant’s argument is unpersuasive. 

	35 USC 102 AND 103
	Applicant’s arguments to the prior art rejections have been considered and have been withdrawn in view of the amendments provided. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
/JULIE M SHANKER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689